PROVOSTY, J.
[1] Mrs. Stevens died in T899, leaving a succession composed of her share of the property belonging to the community of acquets and gains that had existed between her and her surviving husband, and leaving as her heirs her two children, issue of her marriage, both of whom were majors. As neither her succession nor the community of acquets and gains owed any debt, there was no occasion for any judicial proceedings for the settlement of her succession, and her surviving husband simply continued in possession of all the property of her succession as usufructuary. Her husband died in 1913, and the matter now to be considered is a rule taken by his heirs, upon the tax collector, to fix the amount of the inheritance tax due by his succession.
The tax collector wishes to include in his succession the property of the succession of Mrs. Stevens which passed to her heirs in 1S99. But, as a matter of course, this cannot be done. Mr. Stevens, ever since the death of his wife, when this property passed to her children and legal heirs, has only had the usufruct of this property, and this usufruct expired with his death.
The theory of the tax collector is that, inasmuch as the succession of Mrs. Stevens was never opened, it was never closed, and that therefore it comes under section 25 of Act No. 109, p. 173, of 1906 (the Inheritance Tax Law) reading:
*615“The provisions of this act shall affect all successions not finally closed, or in which the final account has not been filed.”
[2] But this provision could have reference, evidently, only to successions in course of administration, not to successions that had never existed as successions, i. e., as the ideal being in whom the property of a decedent is vested pending its transmission to the heirs, or to successions which, owing no debt, were not susceptible of settlement, or of any other settlement than such as might consist in the property passing by operation of law to the heirs and becoming fully and finally vested in them.
“Our Code leaves no room whatever for doubt or surmise as to the fact of the property of a deceased person being transmitted directly and immediately to the legal heir, or, in the absence of forced heirs, to the universal legatee, without any intermediate stage when it would be vested in the succession representative, or in the legal abstract called ‘succession.’ The law on that point is so explicitly stated in the Code, and has been so frequently applied, that nothing more is needed here than to give the numbers of the articles of the Code bearing upon the point, and the pages of the Reports where a few of the very numerous decisions are to be found: Articles 940-947, 1609, 1611, and 1671; Womack v. Womack, 2 La. Ann. 341; Frazier v. Hills, 5 La. Ann. 114; Addison v. Bank, 15 La. 529; Succession of Dupuy, 4 La. Ann. 571; Burbridge v. Chinn, 34 La. Ann. 681. Therefore the property forming the subject-matter of the universal legacy became at once the property of Tulane, and as such exempt from taxation.” Succ. of Hutchinson, 115 La. 1028, 40 South. 445.
Several years before the inheritance law was enacted, this property had passed to the heirs of Mrs. Stevens, and ceased to be succession property, or to be an inheritance in the sense of the inheritance tax law. It had become simply ordinary property belonging to the two children of Mrs. Stevens, but subject to the legal usufruct in favor of their father.
The judgment appealed from is set aside, and the case is remanded, for judgment to be entered in accordance with the views herein expressed.